
	

112 S361 IS: Seven Point Plan for Growing Jobs Act
U.S. Senate
2011-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		112th CONGRESS
		1st Session
		S. 361
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief for small businesses, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Seven Point Plan for Growing
			 Jobs Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Job training and workforce development
					Sec. 101. Manufacturing Job Training National
				Program.
					Sec. 102. Workforce development and economic assistance to BRAC
				communities.
					Sec. 103. Department of Labor Efficiency Report.
					TITLE II—Deep offshore wind energy research, development,
				demonstration, and commercial application
					Sec. 201. Definitions.
					Sec. 202. Offshore wind energy research and deployment
				program.
					Sec. 203. National offshore wind energy research, development,
				and demonstration centers.
					Sec. 204. Authorization of appropriations.
					TITLE III—Small business tax relief
					Sec. 301. Temporary employer payroll tax cut.
					Sec. 302. 15-year straight-line cost recovery for qualified
				leasehold improvements, qualified restaurant buildings and improvements,
				qualified retail improvements, and other nonresidential real property and
				residential rental property.
					Sec. 303. Repeal of sunset on increased limitations on, and on
				expansion of, small business expensing.
					Sec. 304. Repeal of expansion of information reporting
				requirements.
					Sec. 305. Extension and modification of research
				credit.
					TITLE IV—Regulatory reform
					Sec. 401. Regulatory reform.
					Sec. 402. Reduction or waiver of civil penalties imposed on
				small entities.
					TITLE V—Interstate highway vehicle weight limits
					Sec. 501. Interstate highway vehicle weight limits in Maine and
				Vermont.
					TITLE VI—Ethanol subsidies repeal
					Sec. 601. Elimination of tax subsidies for ethanol
				fuel.
					Sec. 602. Removal of tariffs on ethanol.
					TITLE VII—Spending limitations
					Sec. 701. Discretionary spending limits.
					Sec. 702. Adjusted gross income limitation for recipients of
				farm subsidies.
				
			IJob
			 training and workforce development
			101.Manufacturing
			 Job Training National Program
				(a)ProgramSubtitle
			 D of title I of the Workforce Investment Act of 1998 is amended by inserting
			 after section 173A (29 U.S.C. 2918a) the following:
					
						173B.Manufacturing
				job training National Program
							(a)PurposeThe
				purpose of this section is to support programs of employment and training
				activities for manufacturing-related jobs, in order—
								(1)to enable
				participants to develop skills that are readily applicable to
				manufacturing;
								(2)to develop a
				workforce with the skills necessary to obtain employment;
								(3)to make such
				participants more competitive in the workforce;
								(4)to encourage
				individuals to develop skills and continue to advance professionally within
				manufacturing fields; and
								(5)to ensure that
				programs of employment and training activities are meeting the needs of the
				manufacturers.
								(b)National
				program authorized
								(1)ProgramThe
				Secretary shall establish a Manufacturing Job Training National Program.
								(2)Grants
									(A)In
				generalThe Secretary shall make grants through the Program, on a
				competitive basis, to eligible entities.
									(B)Planning and
				development grantsThe Secretary shall make such grants, for
				periods of 1 year, to enable the entities to plan and develop programs
				described in subsection (f)(1).
									(C)Implementation
				grantsThe Secretary shall make such grants, for periods of not
				less than 1 and not more than 3 years, to implement programs described in
				subsection (f)(2).
									(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be a Governor, a State agency with responsibility for labor
				programs, or a State designated agency described in section 122(i).
							(d)Program
				plan
								(1)In
				generalTo be eligible to receive a grant under this section, an
				entity shall submit a program plan to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require, including
				a strategy for meeting the needs of workers to develop skills for
				manufacturing-related jobs.
								(2)ContentsSuch
				plan shall—
									(A)be consistent
				with the purpose described in subsection (a);
									(B)be written in
				conjunction with local manufacturers, economic development agencies,
				community-based organizations, institutions of higher education (as defined in
				section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), labor
				organizations, or other relevant parties or individuals;
									(C)identify the
				population to be served;
									(D)identify the
				education and employment needs of the population to be served and the manner in
				which the activities to be provided will strengthen the ability of the
				individuals served to obtain or retain employment;
									(E)describe the
				activities to be provided; and
									(F)describe
				performance measures for the program.
									(e)PriorityIn
				making the grants, the Secretary shall give priority consideration to entities
				proposing programs to develop skills for manufacturing jobs as shipbuilders,
				ship fitters, welders, electricians, fabricators, pipe fitters, machinists,
				mechanics, metals inspectors, electrical engineers, or chemical engineers, in
				pulp and paper science disciplines, or in related fields.
							(f)Authorized
				activities
								(1)Planning and
				developmentAn entity that receives a grant under subsection
				(b)(2)(B) may use the funds made available through the grant to plan and
				develop a new program of employment and training activities that targets the
				specific needs of a manufacturer.
								(2)Program
				implementationAn entity that receives a grant under subsection
				(b)(2)(C) may use the funds made available through the grant to implement a
				program of employment and training activities that targets the specific needs
				of a
				manufacturer.
								.
				(b)Authorization
			 of appropriationsSection 174 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2919) is amended by adding at the end the following:
					
						(d)Manufacturing
				Job TrainingThere is authorized to be appropriated to carry out
				section 173B $80,000,000 for each of fiscal years 2012 through
				2016.
						. 
				102.Workforce
			 development and economic assistance to BRAC communities
				(a)Workforce
			 development amendments
					(1)In
			 generalSection 202 of the Public Works and Economic Development
			 Act of 1965 (42 U.S.C. 3142) is amended—
						(A)by striking
			 Notwithstanding any other provision and inserting the
			 following:
							
								(c)No requirement
				of titleNotwithstanding any other
				provision
								; and
				
						(B)by inserting
			 before subsection (c) (as redesignated by subparagraph (A)) the
			 following:
							
								(a)DefinitionsIn
				this section:
									(1)BRAC
				2005The term BRAC 2005 means the base realignment
				and closure activities established by the Secretary of Defense in 2005.
									(2)BRAC eligible
				recipientThe term BRAC eligible recipient means an
				eligible recipient that is affected by BRAC 2005.
									(3)ReportThe
				term report means the report of the 2005 Defense Base Closure and
				Realignment entitled 2005 Defense Base Closure and Realignment
				Commission Report and dated September 8, 2005.
									(b)Assistance to
				eligible recipients affected by BRAC
									(1)In
				generalThe Secretary shall provide to BRAC eligible recipients
				not less than 25 percent of any amounts made available for grants under this
				title that are projected to experience a net loss of jobs as a result of BRAC
				2005, as determined in the report.
									(2)Criteria for
				grantTo receive a grant under this title, a BRAC eligible
				recipient described in paragraph (1) shall comply with all requirements
				described in this title.
									(3)Priority
										(A)In
				generalIn making grants available to a BRAC eligible recipient
				under this section, the Secretary shall give priority to a BRAC eligible
				recipient that, as determined in the report, is projected to experience—
											(i)at least 2,000
				direct job losses; or
											(ii)at least 3,000
				indirect job losses.
											(B)Additional
				priorityThe Secretary shall give additional priority to any BRAC
				eligible recipient that, as determined in the report, is projected to
				experience—
											(i)at least 2,000
				direct job losses; and
											(ii)at least 3,000
				indirect job losses.
											(4)ReviewIn
				making grants available to BRAC eligible recipients under this section, the
				Secretary, in conjunction with the Secretary of Labor, shall review each grant
				provided to BRAC eligible recipients under this title to ensure that the BRAC
				eligible recipients are receiving the most appropriate grants and services
				under this
				Act.
									.
						103.Department of
			 Labor Efficiency Report
				(a)Reviews
					(1)Department of
			 Labor job training programsThe Secretary shall review job training
			 programs carried out or supported by the Department of Labor, and identify ways
			 to increase efficiency and reduce duplicative and unnecessary processes and
			 activities in those programs. In particular, the Secretary shall examine ways
			 to reduce paperwork and bureaucratic restrictions with respect to those
			 programs.
					(2)Job training
			 programs generallyIn
			 addition, the Secretary shall review and identify ways in which the Secretary
			 can provide financial assistance, in a cost-effective manner, to workers to
			 enable the workers to participate in short-term job training programs.
					(b)ReportNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall prepare and submit to the
			 appropriate committees of Congress a report that contains the results of the
			 reviews described in subsection (a).
				IIDeep offshore
			 wind energy research, development, demonstration, and commercial
			 application
			201.DefinitionsIn this title:
				(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).
				(2)National
			 offshore wind centerThe term national offshore wind
			 center means a national offshore wind energy research, development, and
			 demonstration center established under section 203(a).
				(3)ProgramThe
			 term program means a program—
					(A)that includes
			 activities (including the awarding of grants) to support the research,
			 demonstration, and development of commercial applications for deep offshore
			 water wind energy; and
					(B)to be carried out
			 by the Secretary under section 202(a).
					(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
				202.Offshore wind
			 energy research and deployment program
				(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, in accordance with subsection (b), the Secretary shall carry out the
			 program—
					(1)to carry out a
			 research, development, and demonstration program to facilitate the deployment
			 of a wind energy program in deep offshore waters of the United States;
					(2)to improve the
			 energy efficiency, reliability, and capacity of offshore wind turbines;
			 and
					(3)to reduce the
			 cost of manufacturing, construction, deployment, generation, and maintenance of
			 offshore wind energy systems.
					(b)Program
			 requirementsThe Secretary shall carry out the program to
			 support—
					(1)the design,
			 demonstration, and deployment of advanced wind turbine foundations and support
			 structures, blades, turbine systems, components, and supporting land- and
			 water-based infrastructure for application in deep offshore water;
					(2)the full-scale
			 testing and establishment of regional demonstrations of deep offshore water
			 wind components and systems to validate technology and performance issues
			 relating to the components;
					(3)for inclusion in
			 a publically accessible database, assessments of the deep offshore water wind
			 resources of the United States, including—
						(A)environmental
			 impacts and benefits;
						(B)siting and
			 permitting issues;
						(C)exclusion zones;
			 and
						(D)transmission
			 needs;
						(4)the design,
			 demonstration, and deployment of integrated sensors, actuators, and advanced
			 materials (including composite materials);
					(5)advanced blade
			 manufacturing activity (including automation, materials, and the assembly of
			 large-scale components) to stimulate the development of the blade manufacturing
			 capacity of the United States;
					(6)methods to assess
			 and mitigate the effects of wind energy systems on marine ecosystems and marine
			 industries; and
					(7)other research
			 areas, as determined to be appropriate by the Secretary.
					203.National
			 offshore wind energy research, development, and demonstration centers
				(a)Duty of
			 SecretaryAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall award, on a competitive basis and with an
			 emphasis on technical merit, grants to institutions of higher education to
			 establish 1 or more national offshore wind centers.
				(b)Selection
			 criteriaIn selecting institutions of higher education under
			 subsection (a), the Secretary shall give preference to institutions of higher
			 education that—
					(1)agree to cover
			 transitional depth and deep offshore water technologies to complement the
			 activities of a national offshore wind center;
					(2)agree to host an
			 offshore wind energy research and development program funded by the Department
			 of Energy in coordination with an engineering program of the institution of
			 higher education;
					(3)employ
			 individuals who have proven expertise relating to the development of novel
			 materials for commercial applications; and
					(4)have access to,
			 and use the resources of—
						(A)the Atlantic
			 Ocean;
						(B)the Gulf of
			 Mexico; or
						(C)the Pacific
			 Ocean.
						(c)RequirementsA
			 national offshore wind center established with funds provided by the Secretary
			 through a grant under subsection (a) shall be designed—
					(1)to focus on
			 deepwater floating offshore wind energy technologies; and
					(2)to facilitate the
			 conduct of initiatives to advance 1 or more activities described in section
			 202(b).
					204.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this title—
				(1)$50,000,000 for each of fiscal years 2012
			 through 2016; and
				(2)such sums as are
			 necessary for each of fiscal years 2017 through 2021.
				IIISmall business
			 tax relief
			301.Temporary
			 employer payroll tax cut
				(a)In
			 general
					(1)EmployersSection
			 601(a) of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 is amended by striking and at the end of
			 paragraph (1), by striking the period at the end of paragraph (2), and by
			 adding at the end the following new paragraph:
						
							(3)with respect to
				wages paid during the payroll tax holiday period not to exceed $50,000 for each
				employee, the rate of tax under 3111(a) of such Code shall be 4.2 percent
				(including for purposes of determining the applicable percentage under sections
				3221(a) of such
				Code).
							.
					(2)Self-employed
			 individualsSection 601(a)(1) of such Act is amended by inserting
			 (8.40 percent in the case of self-employment income not to exceed
			 $50,000) after 10.40 percent.
					(b)Conforming
			 amendments
					(1)Section 601 of
			 the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010 is amended by striking subsection (b).
					(2)Section 601(e)(2)
			 of such Act is amended by striking subsection (a)(2) and
			 inserting paragraphs (2) and (3) of subsection (a).
					(3)The headings for
			 title VI and section 601 of such Act are each amended by striking
			 employee.
					(c)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to wages
			 paid and self-employment income earned after December 31, 2010.
					(2)Special
			 transition rule
						(A)Nonapplication
			 of reduction during first quarterThe amendments made by subsection (a)(1)
			 shall not apply with respect to wages paid during the first calendar quarter of
			 2011.
						(B)Crediting of
			 first quarter exemption during second quarterThe amount by which the tax imposed under
			 sections 3111(a) and 3221(a) of the Internal Revenue Code of 1986 would (but
			 for the application of subparagraph (A)) have been reduced with respect to
			 wages paid by an employer during the first calendar quarter of 2011 shall be
			 treated as a payment against the tax imposed under section 3111(a) of such Code
			 or section 3121(a) of such Code, as the case may be, with respect to the
			 employer for the second calendar quarter of 2011 which is made on the date that
			 such tax is due.
						302.15-year
			 straight-line cost recovery for qualified leasehold improvements, qualified
			 restaurant buildings and improvements, qualified retail improvements, and other
			 nonresidential real property and residential rental property
				(a)Qualified
			 leasehold improvements, qualified restaurant buildings and improvements, and
			 qualified retail improvementsSubparagraph (E) of section
			 168(e)(3) of the Internal Revenue Code of 1986, as amended by the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010, is
			 amended—
					(1)by striking
			 placed in service before January 1, 2012 in clauses (iv) and
			 (v), and
					(2)by striking
			 placed in service after December 31, 2008, and before January 1,
			 2012 in clause (ix).
					(b)Other
			 nonresidential real property and residential rental property
					(1)In
			 generalSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (viii), by striking the period at the end of clause (ix) and inserting
			 , and,, and by adding at the end the following new
			 clause:
						
							(x)any
				nonresidential real property or residential rental property not otherwise
				described in any preceding clause of this subparagraph placed in service after
				December 31,
				2011.
							.
					(2)Conforming
			 amendments
						(A)The table
			 contained in section 168(c) of the Internal Revenue Code of 1986 is amended by
			 striking the items relating to residential rental property and nonresidential
			 real property.
						(B)Subparagraph (B)
			 of section 168(e)(2) of such Code is amended by striking which is
			 not and all that follows and inserting which is not residential
			 rental property.
						(C)The table
			 contained in section 168(j)(2) of such Code is amended by striking the last
			 item.
						(D)The table
			 contained in section 467(e)(3)(A) of such Code is amended by striking the next
			 to last item.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
				303.Repeal of
			 sunset on increased limitations on, and on expansion of, small business
			 expensing
				(a)Repeal of
			 sunset on increased limitations
					(1)In
			 generalParagraph (1) of section 179(b) of the Internal Revenue
			 Code of 1986, as amended by the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010, is amended by striking
			 shall not exceed— and all that follows and inserting
			 shall not exceed $125,000..
					(2)Reduction in
			 LimitationParagraph (2) of section 179(b) of such Code, as so
			 amended, is amended by striking exceeds— and all that follows
			 and inserting exceeds $500,000..
					(3)Conforming
			 amendmentSubsection (b) of section 179 of such Code, as so
			 amended, is amended by striking paragraph (6).
					(4)Computer
			 softwareClause (ii) of section 179(d)(1)(A) of such Code, as so
			 amended, is amended by striking and before 2013.
					(5)Revocation of
			 electionParagraph (2) of section 179(c) of such Code, as so
			 amended, is amended to read as follows:
						
							(2)Revocation of
				electionAny election made under this section, and any
				specification contained in any such election, may be revoked by the taxpayer
				with respect to any property, and such revocation, once made, shall be
				irrevocable.
							.
					(b)Repeal of
			 sunset on expansionSubsection (f) of section 179 of such Code,
			 as so amended, is amended—
					(1)by striking
			 beginning in 2010 or 2011 in paragraph (1), and
					(2)by striking
			 paragraph (4) and inserting the following new paragraph:
						
							(4)Carryover
				limitationFor purposes of applying subsection (b)(3)(B) to any
				taxable year, the amount which is disallowed under subsection (b)(3)(A) for
				such taxable year which is attributed to qualified real property shall be the
				amount which bears the same ratio to the total amount so disallowed as—
								(A)the aggregate
				amount attributable to qualified real property placed in service during such
				taxable year, increased by the portion of any amount carried over to such
				taxable year from a prior taxable year which is attributable to such property,
				bears to
								(B)the total amount
				of section 179 property placed in service during such taxable year, increased
				by the aggregate amount carried over to such taxable year from any prior
				taxable year.
								For
				purposes of the preceding sentence, only section 179 property with respect to
				which an election was made under subsection (c)(1) shall be taken into
				account..
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				304.Repeal of
			 expansion of information reporting requirements
				(a)Repeal of
			 payments for property and other gross proceedsSubsection (b) of section 9006 of the
			 Patient Protection and Affordable Care Act, and the amendments made thereby,
			 are hereby repealed; and the Internal Revenue Code of 1986 shall be applied as
			 if such subsection, and amendments, had never been enacted.
				(b)Repeal of
			 application to corporations and regulatory authority
					(1)In
			 generalSection 6041 of the Internal Revenue Code of 1986, as
			 amended by section 9006(a) of the Patient Protection and Affordable Care Act
			 and section 2101 of the Small Business Jobs Act of 2010, is amended by striking
			 subsections (i) and (j).
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 payments made after December 31, 2010.
					305.Extension and
			 modification of research credit
				(a)Extension
					(1)In
			 generalSubparagraph (B) of section 41(h)(1) of the Internal
			 Revenue Code of 1986, as amended by the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010, is amended by striking
			 December 31, 2011 and inserting December 31,
			 2016.
					(2)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) of such Code, as
			 so amended, is amended by striking December 31, 2011 and
			 inserting December 31, 2016.
					(b)Increase in
			 alternative simplified research creditParagraph (5) of section
			 41(c) of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 14 percent (12 percent in the case of taxable years ending before
			 January 1, 2009) in subparagraph (A) and inserting 20 percent
			 (14 percent in the case of taxable years ending before January 1,
			 2013), and
					(2)by striking
			 6 percent in subparagraph (B)(ii) and inserting 10
			 percent (7 percent in the case of taxable years ending before January 1,
			 2013).
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2010.
				IVRegulatory
			 reform
			401.Regulatory
			 reform
				(a)DefinitionsIn this section—
					(1)the term
			 Administrator means the Administrator of the Office of Information
			 and Regulatory Affairs in the Office of Management and Budget;
					(2)the term
			 agency has the same meaning as in section 3502(1) of title 44,
			 United States Code;
					(3)the term
			 economically significant guidance document means a significant
			 guidance document that may reasonably be anticipated to lead to an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy or a sector of the economy, except that economically
			 significant guidance documents do not include guidance documents on Federal
			 expenditures and receipts;
					(4)the term
			 disseminated—
						(A)means prepared by
			 an agency and distributed to the public or regulated entities; and
						(B)does not
			 include—
							(i)distribution
			 limited to Federal Government employees;
							(ii)intra- or
			 interagency use or sharing of Federal Government information; and
							(iii)responses to
			 requests for agency records under section 552 of title 5, United States Code
			 (commonly referred to as the Freedom of Information Act),
			 section 552a of title 5, United States Code, (commonly referred to as the
			 Privacy Act), the Federal Advisory Committee Act (5 U.S.C.
			 App.), or other similar laws;
							(5)the term
			 guidance document means an agency statement of general
			 applicability and future effect, other than a regulatory action, that sets
			 forth a policy on a statutory, regulatory or technical issue or an
			 interpretation of a statutory or regulatory issue;
					(6)the term
			 regulation means an agency statement of general applicability and
			 future effect, which the agency intends to have the force and effect of law,
			 that is designed to implement, interpret, or prescribe law or policy or to
			 describe the procedure or practice requirements of an agency;
					(7)the term
			 regulatory action means any substantive action by an agency
			 (normally published in the Federal Register) that promulgates or is expected to
			 lead to the promulgation of a final regulation, including notices of inquiry,
			 advance notices of proposed rulemaking, and notices of proposed
			 rulemaking;
					(8)the term
			 significant guidance document—
						(A)means a guidance
			 document disseminated to regulated entities or the general public that may
			 reasonably be anticipated to—
							(i)lead to an annual
			 effect on the economy of $100,000,000 or more or affect in a material way the
			 economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
							(ii)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
							(iii)materially
			 alter the budgetary impact of entitlements, grants, user fees, or loan programs
			 or the rights and obligations of recipients thereof; or
							(iv)raise novel
			 legal or policy issues arising out of legal mandates and the priorities,
			 principles, and provisions of this section; and
							(B)does not
			 include—
							(i)legal advisory
			 opinions for internal Executive Branch use and not for release (such as
			 Department of Justice Office of Legal Counsel opinions);
							(ii)briefs and other
			 positions taken by agencies in investigations, pre-litigation, litigation, or
			 other enforcement proceedings;
							(iii)speeches;
							(iv)editorials;
							(v)media
			 interviews;
							(vi)press
			 materials;
							(vii)congressional
			 correspondence;
							(viii)guidance
			 documents that pertain to a military or foreign affairs function of the United
			 States (other than guidance on procurement or the import or export of
			 non-defense articles and services);
							(ix)grant
			 solicitations;
							(x)warning
			 letters;
							(xi)case or
			 investigatory letters responding to complaints involving fact-specific
			 determinations;
							(xii)purely internal
			 agency policies;
							(xiii)guidance
			 documents that pertain to the use, operation or control of a government
			 facility;
							(xiv)internal
			 guidance documents directed solely to other agencies; and
							(xv)any other
			 category of significant guidance documents exempted by an agency head in
			 consultation with the Administrator; and
							(9)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a regulation that may—
						(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
						(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
						(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
						(D)raise novel legal
			 or policy issues arising out of legal mandates and the priorities, principles,
			 and provisions of this section.
						(b)Agency
			 assessment of significant regulatory actionsFor each significant regulatory action,
			 each agency shall submit, at such times specified by the Administrator, a
			 report to the Office of Information and Regulatory Affairs that
			 includes—
					(1)an assessment,
			 including the underlying analysis, of benefits anticipated from the significant
			 regulatory action, such as—
						(A)the promotion of
			 the efficient functioning of the economy and private markets;
						(B)the enhancement
			 of health and safety;
						(C)the protection of
			 the natural environment; and
						(D)the elimination
			 or reduction of discrimination or bias;
						(2)to the extent
			 feasible, a quantification of the benefits assessed under paragraph (1);
					(3)an assessment,
			 including the underlying analysis, of costs anticipated from the regulatory
			 action, such as—
						(A)the direct cost
			 both to the Federal Government in administering the significant regulatory
			 action and to businesses, consumers, and others (including State, local, and
			 tribal officials) in complying with the regulation; and
						(B)any adverse
			 effects on the efficient functioning of the economy, private markets (including
			 productivity, employment, and competitiveness), health, safety, the natural
			 environment, job creation, the prices of consumer goods, and energy
			 costs;
						(4)to the extent
			 feasible, a quantification of the costs assessed under paragraph (3);
			 and
					(5)an assessment,
			 including the underlying analysis, of costs and benefits of potentially
			 effective and reasonably feasible alternatives to the planned significant
			 regulatory action, identified by the agency or the public (including improving
			 the current regulation and reasonably viable nonregulatory actions), and an
			 explanation why the planned regulatory action is preferable to the identified
			 potential alternatives.
					(c)Agency good
			 guidance practices
					(1)Agency
			 standards for significant guidance documents
						(A)Approval
			 procedures
							(i)In
			 generalEach agency shall develop or have written procedures for
			 the approval of significant guidance documents, which shall ensure that the
			 issuance of significant guidance documents is approved by appropriate senior
			 agency officials.
							(ii)RequirementEmployees
			 of an agency may not depart from significant guidance documents without
			 appropriate justification and supervisory concurrence.
							(B)Standard
			 elementsEach significant guidance document—
							(i)shall—
								(I)include the term
			 guidance or its functional equivalent;
								(II)identify the
			 agency or office issuing the document;
								(III)identify the
			 activity to which and the persons to whom the significant guidance document
			 applies;
								(IV)include the date
			 of issuance;
								(V)note if the
			 significant guidance document is a revision to a previously issued guidance
			 document and, if so, identify the document that the significant guidance
			 document replaces;
								(VI)provide the
			 title of the document and a document identification number; and
								(VII)include the
			 citation to the statutory provision or regulation (in Code of Federal
			 Regulations format) which the significant guidance document applies to or
			 interprets; and
								(ii)shall not
			 include mandatory terms such as shall, must,
			 required, or requirement unless—
								(I)the agency is
			 using those terms to describe a statutory or regulatory requirement; or
								(II)the terminology
			 is addressed to agency staff and will not foreclose agency consideration of
			 positions advanced by affected private parties.
								(2)Public access
			 and feedback for significant guidance documents
						(A)Internet
			 access
							(i)In
			 generalEach agency shall—
								(I)maintain on the
			 website for the agency, or as a link on the website of the agency to the
			 electronic list posted on a website of a component of the agency a list of the
			 significant guidance documents in effect of the agency, including a link to the
			 text of each significant guidance document that is in effect; and
								(II)not later than
			 30 days after the date on which a significant guidance document is issued,
			 update the list described in clause (i).
								(ii)List
			 requirementsThe list described in subparagraph (A)(i)
			 shall—
								(I)include the name
			 of each—
									(aa)significant
			 guidance document;
									(bb)document
			 identification number; and
									(cc)issuance and
			 revision dates; and
									(II)identify
			 significant guidance documents that have been added, revised, or withdrawn in
			 the preceding year.
								(B)Public
			 feedback
							(i)In
			 generalEach agency shall establish and clearly advertise on the
			 website for the agency a means for the public to electronically submit—
								(I)comments on
			 significant guidance documents; and
								(II)a request for
			 issuance, reconsideration, modification, or rescission of significant guidance
			 documents.
								(ii)Agency
			 responseAny comments or requests submitted under subparagraph
			 (A)—
								(I)are for the
			 benefit of the agency; and
								(II)shall not
			 require a formal response from the agency.
								(iii)Office for
			 public comments
								(I)In
			 generalEach agency shall designate an office to receive and
			 address complaints from the public relating to—
									(aa)the
			 failure of the agency to follow the procedures described in this section;
			 or
									(bb)the
			 failure to treat a significant guidance document as a binding
			 requirement.
									(II)WebsiteThe
			 agency shall provide, on the website of the agency, the name and contact
			 information for the office designated under clause (i).
								(3)Notice and
			 public comment for economically significant guidance documents
						(A)In
			 generalExcept as provided in paragraph (2), in preparing a draft
			 of an economically significant guidance document, and before issuance of the
			 final significant guidance document, each agency shall—
							(i)publish a notice
			 in the Federal Register announcing that the draft document is available;
							(ii)post the draft
			 document on the Internet and make a tangible copy of that document publicly
			 available (or notify the public how the public can review the guidance document
			 if the document is not in a format that permits such electronic posting with
			 reasonable efforts);
							(iii)invite public
			 comment on the draft document; and
							(iv)prepare and post
			 on the website of the agency a document with responses of the agency to public
			 comments.
							(B)ExceptionsIn
			 consultation with the Administrator, an agency head may identify a particular
			 economically significant guidance document or category of such documents for
			 which the procedures of this subsection are not feasible or appropriate.
						(4)Emergencies
						(A)In
			 generalIn emergency situations or when an agency is obligated by
			 law to act more quickly than normal review procedures allow, the agency shall
			 notify the Administrator as soon as possible and, to the extent practicable,
			 comply with this subsection.
						(B)Significant
			 guidance documents subject to statutory or court-imposed
			 deadlineFor a significant guidance document that is governed by
			 a statutory or court-imposed deadline, the agency shall, to the extent
			 practicable, schedule the proceedings of the agency to permit sufficient time
			 to comply with this subsection.
						(5)Effective
			 dateThis section shall take effect 60 days after the date of
			 enactment of this Act.
					402.Reduction or
			 waiver of civil penalties imposed on small entities
				(a)In
			 generalChapter 6 of title 5,
			 United States Code, is amended by adding at the end the following:
					
						613.Reduction or
				waiver of civil penalties imposed on small entities
							(a)Upon the request
				of a small entity, a Regional Advocate of the Office of Advocacy of the Small
				Business Administration (referred to in this section as a Regional
				Advocate) shall submit to an agency a request that the agency reduce or
				waive a civil penalty imposed on the small entity, if the Regional Advocate
				determines that—
								(1)the civil penalty
				was the result of a first-time violation by the small entity of a requirement
				to report information to the agency; and
								(2)the reduction or
				waiver is consistent with the conditions and exclusions described in paragraphs
				(1), (3), (4), (5), and (6) of section 223(b) of the Small Business Regulatory
				Enforcement Fairness Act of 1996 (Public Law 104–121; 110 Stat. 862).
								(b)Not later than 60
				days after the receipt of a request from a Regional Advocate under subsection
				(a), an agency shall send written notice of the decision of the agency with
				respect to the request, together with the reasons for the decision, to the
				Regional Advocate that made the request and the relevant small entity.
							(c)The Chief Counsel
				for Advocacy shall submit to Congress an annual report summarizing—
								(1)the requests
				received by the Regional Advocates from small entities under subsection (a);
				and
								(2)the requests
				submitted by the Regional Advocates to agencies under subsection (a) and the
				results of the
				requests.
								.
				(b)Technical and
			 conforming amendmentThe table of sections for chapter 6 of title
			 5, United States Code, is amended by adding at the end the following:
					
						
							613. Reduction or waiver of civil
				penalties imposed on small
				entities.
						
						.
				VInterstate
			 highway vehicle weight limits
			501.Interstate highway
			 vehicle weight limits in Maine and VermontSection 127(a)(11) of title 23, United
			 States Code, is amended to read as follows:
				
					(11)(A)With respect to all
				portions of the Interstate Highway System in the State of Maine, laws
				(including regulations) of that State concerning vehicle weight limitations
				applicable to other State highways shall be applicable in lieu of the
				requirements under this subsection.
						(B)With respect to all portions of the
				Interstate Highway System in the State of Vermont, laws (including regulations)
				of that State concerning vehicle weight limitations applicable to other State
				highways shall be applicable in lieu of the requirements under this
				subsection.
						.
			VIEthanol
			 subsidies repeal
			601.Elimination of
			 tax subsidies for ethanol fuel
				(a)Elimination of
			 income tax credit
					(1)In
			 generalThe table contained in section 40(h)(2) of the Internal
			 Revenue Code of 1986 is amended—
						(A)by striking
			 2010 and inserting the enactment date of the
			 Seven Point Plan for Growing Jobs
			 Act,
						(B)by adding at the
			 end the following:
							
								
									
									
										
											After such enactment
						datezerozero
											
										
									
								.
						(2)Elimination of
			 small ethanol producer creditSection 40(b)(4)(A) of such Code is
			 amended by inserting (zero after the date of the enactment of the
			 Seven Point Plan for Growing Jobs
			 Act) after 10 cents.
					(b)Elimination of
			 excise tax credit or payment
					(1)Section
			 6426(b)(2)(A)(ii) of the Internal Revenue Code of 1986 is amended by inserting
			 (zero after the date of the enactment of the
			 Seven Point Plan for Growing Jobs
			 Act) after 45 cents.
					(2)Section
			 6427(e)(6)(A) of such Code is amended by inserting the date of the
			 enactment the Seven Point Plan for Growing
			 Jobs Act, in the case of any alcohol fuel mixture involving
			 ethanol) after 2011.
					(c)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after the date of the enactment of the
			 Act.
				602.Removal of
			 tariffs on ethanol
				(a)Duty-Free
			 treatmentChapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended by adding at the end
			 the following new subchapter:
					
						
							Subchapter XXIII
							Alternative Fuels
							
								
									Heading/SubheadingArticle Description Rates of Duty 
									
									1 2 
									
									GeneralSpecial
									
								
								
									9823.01.01Ethyl
						alcohol (provided for in subheadings 2207.10.60 and 2207.20) or any mixture
						containing such ethyl alcohol (provided for in heading 2710 or 3824) if such
						ethyl alcohol or mixture is to be used as a fuel or in producing a mixture of
						gasoline and alcohol, a mixture of a special fuel and alcohol, or any other
						mixture to be used as fuel (including motor fuel provided for in subheading
						2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any such
						usesFreeFree20%
									
								
							
						.
				(b)Conforming
			 amendmentsSubchapter I of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended—
					(1)by striking
			 heading 9901.00.50; and
					(2)by striking U.S.
			 notes 2 and 3.
					(c)Effective
			 dateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
				VIISpending
			 limitations
			701.Discretionary
			 spending limitsTitle III of
			 the Congressional Budget Act of 1974 is amended by inserting at the end the
			 following:
				
					316.Discretionary spending limits(a)Discretionary
				spending limitsIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that includes any provision that would cause
				the discretionary spending limits as set forth in subsection (b) to be
				exceeded.
						(b)LimitsThe
				discretionary spending limits are as follows:
							(1)For fiscal year
				2012—
								(A)for the defense
				category (budget function 050), $573,612,000,000 in budget authority;
				and
								(B)for the
				nondefense category, $543,790,000,000 in budget authority.
								(2)For fiscal year
				2013—
								(A)for the defense
				category (budget function 050), $584,421,000,000 in budget authority;
				and
								(B)for the
				nondefense category, $551,498,000,000 in budget authority.
								(3)For fiscal year
				2014—
								(A)for the defense
				category (budget function 050), $595,433,680,000 in budget authority;
				and
								(B)for the
				nondefense category, $559,315,260,000 in budget authority.
								(c)Point of order
				in the Senate
							(1)WaiverThe
				provisions of this section shall be waived or suspended in the Senate
				only—
								(A)by the
				affirmative vote of two-thirds of the Members, duly chosen and sworn; or
								(B)in the case of
				the defense budget authority, if Congress declares war.
								(2)AppealAppeals
				in the Senate from the decisions of the Chair relating to any provision of this
				section shall be limited to 1 hour, to be equally divided between, and
				controlled by, the appellant and the manager of the measure. An affirmative
				vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this
				section.
							.
			702.Adjusted gross
			 income limitation for recipients of farm subsidiesSection
			 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Limitation
						(1)Commodity and
				conservation programs
							(A)Commodity
				programsNotwithstanding any other provision of law, an
				individual or entity shall not be eligible to receive any benefit described in
				paragraph (2)(A) during a crop year if the average adjusted gross income of the
				individual or entity, or the average adjusted gross income of the individual
				and spouse of the individual, exceeds—
								(i)$250,000, if less
				than 66.66 percent of the average adjusted gross income of the individual or
				entity, or the average adjusted gross income of the individual and spouse of
				the individual, is derived from farming, ranching, or forestry operations, as
				determined by the Secretary; or
								(ii)$750,000.
								(B)Conservation
				programsNotwithstanding any other provision of law, an
				individual or entity shall not be eligible to receive any benefit described in
				paragraph (2)(B) during a crop year if the average adjusted gross income of the
				individual or entity, or the average adjusted gross income of the individual
				and spouse of the individual, exceeds $2,500,000, unless not less than 75
				percent of the average adjusted gross income of the individual or entity, or
				the average adjusted gross income of the individual and spouse of the
				individual, is derived from farming, ranching, or forestry operations, as
				determined by the Secretary.
							(2)Covered
				benefits
							(A)In
				generalParagraph (1)(A) applies with respect to the
				following:
								(i)A
				direct payment or counter-cyclical payment under subtitle A or C of title I of
				the Food, Conservation, and Energy Act of
				2008 (7 U.S.C. 8711 et seq.).
								(ii)A marketing loan
				gain or loan deficiency payment under subtitle B or C of title I of the
				Food, Conservation, and Energy Act of
				2008 (7 U.S.C. 8731 et seq.).
								(iii)An average crop
				revenue payment under section 1105 of the Food, Conservation, and Energy Act of 2008
				(7 U.S.C. 8715).
								(B)Conservation
				programsParagraph (1)(B) applies with respect to a payment under
				any program under—
								(i)title XII of this
				Act;
								(ii)title II of the
				Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 116 Stat.
				223); or
								(iii)title II of the
				Food, Conservation, and Energy Act of
				2008 (Public Law 110–246; 122 Stat. 1753).
								(3)Income derived
				from farming, ranching or forestry operationsIn determining what portion of the average
				adjusted gross income of an individual or entity is derived from farming,
				ranching, or forestry operations, the Secretary shall include income derived
				from—
							(A)the production of
				crops, livestock, or unfinished raw forestry products;
							(B)the sale, including
				the sale of easements and development rights, of farm, ranch, or forestry land
				or water or hunting rights;
							(C)the sale of
				equipment to conduct farm, ranch, or forestry operations;
							(D)the rental or
				lease of land used for farming, ranching, or forestry operations, including
				water or hunting rights;
							(E)the provision of
				production inputs and services to farmers, ranchers, and foresters;
							(F)the processing
				(including packing), storing (including shedding), and transporting of farm,
				ranch, and forestry commodities;
							(G)the sale of land
				that has been used for agriculture; and
							(H)payments or other
				income attributable to benefits received under any program authorized under
				title I or II of the Food, Conservation, and
				Energy Act of 2008 (7 U.S.C. 8702 et
				seq.).
							.
			
